[Cite as Pankey v. State, 2014-Ohio-2942.]
                           STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


BENJAMIN R. PANKEY                            )    CASE NO. 13 MA 147
                                              )
        PLAINTIFF-APPELLANT                   )
                                              )
VS.                                           )    OPINION
                                              )
STATE OF OHIO                                 )
                                              )
        DEFENDANT-APPELLEE                    )

CHARACTER OF PROCEEDINGS:                          Civil Appeal from the Court of Common
                                                   Pleas of Mahoning County, Ohio
                                                   Case No. 10 CV 3766

JUDGMENT:                                          Affirmed.

APPEARANCES:

For Plaintiff-Appellant:                           Benjamin R. Pankey, Pro se
                                                   6476 Poplar Ave.
                                                   Hubbard, Ohio 44425

For Defendant-Appellee:                            Atty. Paul J. Gains
                                                   Mahoning County Prosecutor
                                                   Atty. Ralph M. Rivera
                                                   Assistant Prosecuting Attorney
                                                   21 West Boardman Street, 6th Floor
                                                   Youngstown, Ohio 44503

JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Joseph J. Vukovich
                                                   Dated: June 24, 2014
[Cite as Pankey v. State, 2014-Ohio-2942.]
WAITE, J.


        {¶1}     Appellant Benjamin Pankey appeals the judgment of the Mahoning

County Court of Common Pleas dismissing a “Motion to Terminate,” which was in

effect a Civ.R. 60(B) motion for reconsideration. Appellant sought reconsideration of

the trial court's ruling on a motion for declaratory judgment regarding whether

Appellant was subject to sexual offender reporting requirements for his rape

conviction in 1973 in which he was sentenced to a 20-year term of imprisonment. His

reporting requirements began in 2000 after he was paroled for the second time, and

were revised in 2008 under the Adam Walsh Act. Appellant argues on appeal that he

should not be subject to any reporting requirements because his rape sentence

expired in 1993, before the statutory reporting requirements were enacted. The trial

court resolved the declaratory judgment action on December 5, 2011, by ruling that,

while Appellant was not subject to the current reporting requirements (under the

Adam Walsh Act), he was still subject to his prior reporting requirements under

Megan's Law. Appellant did not appeal the 2011 judgment and is attempting to

improperly use a Civ.R. 60(B) motion as a substitute for direct appeal of that

judgment. If Appellant disagreed with the trial court's judgment that he was subject to

reporting and registration requirements under Megan's Law for his 1973 rape

conviction, he was required to file a direct appeal in 2011 where the issue was

addressed. The matter raised on appeal is res judicata and the trial court correctly

dismissed the improper Civ.R. 60(B) motion.               The judgment of the trial court is

affirmed.

                                             Background
                                                                                      -2-

       {¶2}   In 1973, Appellant was charged with several crimes, including rape. As

part of a plea agreement, Appellant pleaded guilty to armed robbery and rape, and

the remaining charges were dismissed. He was sentenced to 3 to 20 years in prison

for rape, and 10 to 25 years for armed robbery. State v. Pankey, 7th Dist. No. 80 CA

19, 1980 WL 351643 (Aug. 27, 1980).          The two sentences were to be served

consecutively. Id.; see also, State v. Pankey, 68 Ohio St.2d 58, 428 N.E.2d 413

(1981). Under Ohio Admin.Code 5120-2-03, Appellant's aggregate prison term was

a minimum of 13 years in prison and a maximum of 45 years for the combined

sentence.

       {¶3}   Appellant was paroled in 1990. He was charged with a parole violation

in 1998 and was returned to prison. He was released again in 2000. It is important

to note, here, that it is not at all clear on what date Appellant had fully served his 20

year rape sentence.     Regardless, in 2000 on his release he became subject to

reporting requirements under Megan's Law, 1996 H.B. 180. See State v. Pankey,

5th Dist. No. 08 CA 251, 2009-Ohio-3860, ¶4. The reporting requirements under the

new law became effective July 1, 1997.

       {¶4}   On or about November 30, 2007, Appellant received a notice from the

Ohio Attorney General that he was going to be reclassified as a Tier III sex offender

under the terms of the newly enacted Adam Walsh Act, 2007 S.B. 10 (effective

January 1, 1998). Id. at ¶5.

       {¶5}   In 2008, Appellant filed a petition in the Richland County Court of

Common Pleas challenging his reclassification as a Tier III sex offender under the
                                                                                   -3-

Adam Walsh Act.      Id. at ¶6.   The trial court ruled in Appellant's favor, but the

judgment was reversed on appeal by the Fifth District Court of Appeals and the

reporting requirements were reinstated. Id. No further appeal was taken.

      {¶6}   In 2010, Appellant filed a motion for declaratory judgment in the

Mahoning County Court of Common Pleas. He sought a declaration that his 1973

rape conviction had expired as of 1993 and that he could not be subject to sexual

offender registration requirements under either Megan's Law or the Adam Walsh Act.

      {¶7}   On July 13, 2011, the Ohio Supreme Court held that the Adam Walsh

Act applied only to offenders who committed their crimes after the effective date of

the Act. State v. Williams, 129 Ohio St.3d 344, 2011-Ohio-3374, 952 N.E.2d 1108.

      {¶8}   On October 12, 2011, a magistrate ruled in his declaratory judgment

action that Appellant was no longer subject to the Adam Walsh Act due to the

Williams ruling, but that he continued to be subject to his former reporting

requirements under Megan's Law. Appellant did not file objections, and the trial court

adopted the magistrate's decision on December 5, 2011.         The trial court stated

somewhat awkwardly in the judgment entry that:         “It is Ordered that Petitioner

Benjamin R. Pankey is restored to his previous reporting and registration status

consistent with the law in effect at the time he committed the rape offense for which

he was sentenced in April, 1973.” (12/5/11 J.E.). No appeal was taken, however.

      {¶9}   Instead, on May 7, 2013, Appellant filed another motion, captioned

“Motion to Terminate.” The motion asked the court to reconsider its December 5,

2011, judgment and again asked that the court declare that he was not subject to any
                                                                                     -4-

reporting requirements. On June 28, 2013, a magistrate determined that Appellant

had not stated a claim upon which relief could be granted.           Appellant filed a

document that was treated by the court as an objection to the magistrate's decision.

On August 23, 2013, the trial court overruled the objection and adopted the

magistrate's decision. This appeal followed on September 19, 2013.

                             ASSIGNMENTS OF ERROR

      The Court errs holding “Plaintiff fails to state a claim upon which relief

      can be granted.”


      The MCCCP errs because it did not even address the second part of

      the petitioner's 5/7/13 Motion to Terminate, ORC 2950 Termination of

      duty to comply with SORN laws, i.e., “and/or to urgently schedule a

      hearing regarding the irreparable harm of ORC 2950...”

      {¶10} Appellant argues that the trial court erred in dismissing his “Motion to

Terminate.” There is no such motion in the Ohio Rules of Civil Procedure as a

“motion to terminate," and we, along with trial court, are left to guess at the true

nature of the motion. Our interpretation of the argument made in the motion is that

Appellant sought to have the court reconsider its ruling of December 5, 2011, and

relieve him from the reporting requirements pursuant to Megan's Law that had begun

in 2000.    The motion was, then, actually a Civ.R. 60(B) motion for relief from

judgment.

      {¶11} It is a fundamental principle of both civil and criminal procedure that a

Civ.R. 60(B) motion is not a substitute for a direct appeal. State v. Dunn, 2d Dist. No.
                                                                                      -5-

21766, 2007-Ohio-4890; State ex rel. Richard v. Cuyahoga Cty. Commrs., 89 Ohio

St.3d 205, 729 N.E.2d 755 (2000). “Such procedural devices cannot be used in

order to obtain review of a judgment where a timely appeal was not filed. If we were

to hold differently, judgments would never be final because a party could indirectly

gain review of a judgment from which no timely appeal was taken by filing a motion

for reconsideration or a motion to vacate judgment.” State ex rel. Durkin v. Ungaro,

39 Ohio St.3d 191, 193, 529 N.E.2d 1268 (1988).

       {¶12} Due to the failure to file an appeal of the December 5, 2011, judgment

entry, Appellant's argument is now res judicata. Res judicata is the “[r]ule that a final

judgment rendered by a court of competent jurisdiction on the merits is conclusive as

to the rights of the parties and their privies, and, as to them, constitutes an absolute

bar to a subsequent action involving the same claim, demand or cause of action.”

Holzemer v. Urbanski, 86 Ohio St.3d 129, 132, 712 N.E.2d 713 (1999).              In the

criminal law context, res judicata means that matters that have been or could have

been raised on direct appeal are not subject to further review in subsequent

proceedings. State v. Hutton, 100 Ohio St.3d 176, 2003-Ohio-5607, 797 N.E.2d 948,

¶37.

       {¶13} Appellant argues in this appeal that he should have been given a

hearing and that the trial court should not have dismissed the motion to terminate on

grounds that it did not state a basis upon which relief could be granted. All of the

issues he raises in his motion, however could have been examined in a direct appeal

of the December 5, 2011, judgment entry. Since Appellant could have appealed the
                                                                                    -6-

judgment reviewing and reinstating the reporting requirements under Megan's Law,

but did not, the matters he now raises cannot be reviewed in this appeal of his motion

to vacate. Due to the operation of res judicata, Appellant cannot use an appeal of a

novel device captioned as a “motion to terminate” as a substitute for failing to file a

direct appeal of the previous judgment entry he is, in reality, disputing.

       {¶14} Based on principles of res judicata, Appellant’s assignments of error are

overruled and the judgment of the trial court is affirmed.


Donofrio, J., concurs.

Vukovich, J., concurs.